IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,               : No. 112 EM 2015
                                            :
                    Respondent              :
                                            :
                                            :
             v.                             :
                                            :
                                            :
RONALD CRAWFORD,                            :
                                            :
                    Petitioner              :


                                       ORDER



PER CURIAM

      AND NOW, this 29th day of October, 2015, the Petition for Leave to File Petition

for Allowance of Appeal Nunc Pro Tunc is GRANTED. Counsel is DIRECTED to file the

already-prepared Petition for Allowance of Appeal within 5 days.